United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1051
Issued: September 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 19, 2012 appellant filed a timely appeal of a January 25, 2012 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying her occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she developed
an occupational disease in the performance of duty due to her job duties.
FACTUAL HISTORY
On November 24, 2010 appellant, then a 45-year-old claims examiner, filed an
occupational disease claim alleging that she developed cervical strain with radiculopathy, carpal
1

5 U.S.C. § 8101 et seq.

tunnel syndrome and aggravation of migraines due to her employment. She attributed her
conditions to the repetitive and continuous action of twisting, stretching and bending her neck to
look at the computer monitor and using a standard telephone. Appellant first became aware of
her condition on July 1, 2010 and first attributed the conditions to her employment on
July 22, 2010.
In a letter dated November 30, 2010, OWCP requested additional information from
appellant including factual and medical support of her claim. It allowed 30 days for a response.
Dr. Philip Baird, Board-certified in family practice, completed a note dated June 10, 2009 and
stated that appellant had a history of frequent severe migraine headaches and needed an antiglare screen for her computer as the light on the screen was a trigger for her migraines.
Dr. Robert Schiller, a Board-certified family practitioner, completed a note dated August 12,
2010 and diagnosed depression, anxiety and severe migraines due to work stress. He diagnosed
carpal tunnel syndrome and cervical radiculopathy. Dr. Schiller noted that appellant’s conditions
of carpal tunnel syndrome and cervical radiculopathy made it difficult to sit in front of a
computer for long stretches of time. He recommended a leave of absence. In an undated note,
Dr. Schiller stated that appellant was diagnosed with cervical strain due to constant repetitive
action and overuse in her daily work activities using a computer. He stated that her cervical
strain aggravated her migraine condition causing her to lose time from work.
Appellant completed a narrative statement on December 16, 2010 and stated that during
her workday she was exposed to an ergonomically incorrect computer workstation. She noted
that her workday included only computer usage. Appellant stated that she was required to use
the computer while answering the telephone and that she held the telephone in the crook of her
neck while typing a response. She stated that due to the high number of calls received she
developed neck pain or cervical strain. Appellant stated that the cervical strain triggered her
migraines. She stated that there were frequent staff shortages which resulted in increased work.
Appellant stated that she worked through lunch. She stated that in the beginning of 2010 her
pain and numbness increased and that by July 2010 she developed numbness, dizziness and pain
shooting up and down her right side.
Dr. Steven Levine, a Board-certified family practitioner, completed a report on
August 12, 2010 and indicated that appellant could not spend her entire workday in front of the
computer due to her migraines, carpal tunnel and cervical radiculopathy. He also indicated that
appellant had a stress condition of depression and anxiety with insomnia and could not work on
deadlines.
Appellant underwent an electromyography (EMG) on June 30, 2010 which demonstrated
right median nerve entrapment at the wrist and right cervical radiculopathy.
By decision dated March 18, 2011, OWCP denied appellant’s claim on the grounds that
she had not established a causal relationship between her diagnosed condition and her implicated
employment duties. Appellant requested a review of the written record on March 28, 2011.
By decision dated January 25, 2012, OWCP’s hearing representative reviewed the
medical evidence and found that appellant had not submitted the necessary medical opinion

2

evidence to establish that her diagnosed conditions were caused or aggravated by her
employment.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”2 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.3
ANALYSIS
Appellant has attributed her conditions of migraines, cervical radiculopathy and carpal
tunnel syndrome due to requirements and conditions of her employment. Specifically she stated
that her job required her to utilize a computer for the entire workday as well as typing while
answering the telephone. Appellant described the glaring fluorescent lights and her method of
holding the telephone while typing. She stated that she was required to work through lunch. The
Board finds that appellant has provided a statement of the work duties to which she attributes her
conditions. Appellant has also provided medical evidence of diagnosed conditions including
depression, anxiety, severe migraines, carpal tunnel syndrome and cervical radiculopathy.
However, she has not provided the necessary medical opinion evidence to establish a causal
relationship between her diagnosed conditions and her implicated employment factors.4
Dr. Baird completed a note on June 10, 2009 and stated that appellant’s migraines were
triggered by the light of her computer screen. He recommended an anti-glare screen. Appellant
has attributed her migraines to her cervical radiculopathy caused by moving her neck while
operating a computer and using the telephone simultaneously. She has not described glare from
her computer as causing or contributing to her conditions. This report, without a rationalized
report as to how the light of the computer screen could cause migraines, is insufficient to meet
2

20 C.F.R. § 10.5(q).

3

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

While appellant has submitted medical evidence of diagnosed emotional conditions, she did not include any
such conditions on her claim or in her narrative statement. As she has not claimed an emotional condition and
OWCP has not issued a final decision addressing this issue, the Board has no jurisdiction to consider this aspect of
appellant’s diagnosed conditions on appeal. 20 C.F.R. § 501.3.

3

appellant’s burden of proof in establishing that her migraines were caused or contributed to by
her employment.
In a report dated August 12, 2010, Dr. Schiller diagnosed depression, anxiety and severe
migraines, carpal tunnel syndrome and cervical radiculopathy. He stated that these conditions
were exacerbated by stress associated with appellant’s work duties. Dr. Schiller stated that it
was difficult for appellant to sit in front of a computer due to her cervical radiculopathy and
carpal tunnel syndrome. The Board finds that this report is not sufficient to meet appellant’s
burden of proof to establish a condition caused or contributed to by her employment. While
Dr. Schiller mentioned that appellant’s cervical radiculopathy and carpal tunnel syndrome made
it difficult to perform her job duties of working on a computer, he did not explain how the job
duties would cause or contribute to cervical radiculopathy or carpal tunnel syndrome. Without a
clear medical opinion that appellant’s implicated work factors caused or contributed to her
diagnosed conditions, this report does not establish a causal relationship between her conditions
and her employment and is not sufficient to meet her burden of proof.
In his undated report, Dr. Schiller stated that appellant’s cervical strain was due to
constant repetitive action and overuse in her daily work activities in front of a computer. He
further stated that her cervical strain aggravated her migraine condition causing her to lose time
from work. While Dr. Schiller offered an opinion that appellant developed cervical strain and
aggravated her migraines due to her implicated employment duties, he did not provide any
medical reasoning explaining how or why the work duties resulted in cervical strain or how her
diagnosed cervical strain aggravated her migraines. Without medical rationale explaining how
and why appellant’s employment activities resulted in the diagnosed condition and aggravation,
this report is not sufficient to meet her burden of proof.
The Board finds that appellant has not provided the necessary medical opinion evidence
with a proper history of injury describing the implicated employment duties, providing a
diagnosis and explaining how her employment duties caused or contributed to her diagnosed
conditions. Without clear and detailed medical evidence appellant has not established a causal
relationship between her employment and her work and has not established her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to meet her burden of proof in establishing an occupational disease claim.

4

ORDER
IT IS HEREBY ORDERED THAT the January 25, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 21, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

